Fourth Court of Appeals
                                   San Antonio, Texas
                                            June 5, 2015

                                         No. 04-14-00494-CV

                    UNITED PARCEL SERVICE, INC. and Roland Leal,
                                   Appellants

                                                 v.

  Robert Scott RANKIN, Individually, Rachelle Rankin, Individually and as Next Friend for
                 Avery Rankin, Kara Rankin, and Samuel Rankin, Minors,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-07922
                       Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER
Sitting:   Karen Angelini, Justice
           Marialyn Barnard, Justice
           Rebeca C. Martinez, Justice

       Cross-Appellants’ motion for leave to file reply to Cross-Appellees’ Surreply is
GRANTED. Cross-Appellants’ Reply to Cross-Appellees’ Surreply is deemed filed as of April
17, 2015.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court